DENY and Opinion Filed May 12, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00969-CV

                     IN RE BARBARA JOHNSON, Relator

          Original Proceeding from the 254th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-10-14794

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                           Opinion by Justice Goldstein
      Before the Court is relator’s petition for writ of mandamus. In the petition,

relator challenges the trial court’s order dismissing as untimely relator’s appeal of

the associate judge’s temporary orders in the underlying family court proceeding.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that they lack an adequate appellate remedy. In re

Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021) (orig. proceeding) (citing In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding)). As

the party seeking relief, relators have the burden of providing the Court with a

certified or sworn copy of every document that is material to establishing their right

to mandamus relief. See TEX. R. APP. P. 52.3(k), 52.7(a); In re Butler, 270 S.W.3d
757, 759 (Tex. App.—Dallas 2008, orig. proceeding) (requiring relator to submit a

record containing certified or sworn copies). Because not all of the documents

included in the record are certified by a trial court clerk or adequately sworn copies,

we conclude relator has failed to meet this burden.

      Accordingly, we deny the petition for writ of mandamus without prejudice to

refiling a petition with a record that complies with Texas Rule of Appellate

Procedure 52. See TEX. R. APP. P. 52.7(a).




                                            /Bonnie Lee Goldstein/
                                            BONNIE LEE GOLDSTEIN
                                            JUSTICE

210969F.P05




                                         –2–